        Case 3:21-cv-30016-MGM Document 1 Filed 02/08/21 Page 1 of 8


                    UNITED STATES DISTRICT COURT
                      DISTRICT OF MASSACHUSETTS
                     SPRINGFIELD, MASSACHUSETTS


_______________________________
Mohammad Saleem                     )
  (A#078 361 500)                   )
Plaintiff                           )
                                    )
  v.                                )       Case No. 21-30016
                                    )
                                    )
DENIS RIORDAN,                      )
   Boston Field Director            )
TRACY RENAUD,                       )
   Director, USCIS;                 )
ALEJANDRO MAYORKAS,
Secretary,                          )
   Department of Homeland Security; )
MONTY WILLKINSON,                   )
  U.S. Attorney General;            )
______________________________ )


                  PLAINTIFF’S ORIGINAL COMPLAINT
                    FOR WRIT IN THE NATURE OF
                             MANDAMUS


      NOW COMES the Plaintiff, in the above-mentioned and numbered cause of
action and would show unto the Court the following:

   1. This action is brought against the Defendants to compel action on the I-485
      application for adjustment of status (Form I-485) properly filed by the
      Plaintiff, Mohammad Saleem, on July 12, 2002, case number
      LIN0223352884. The Plaintiff was granted asylum in 2001 and applied for
      adjustment of status. The Plaintiff’s application remains within the
      jurisdiction of the Defendants, who have improperly withheld action on the
      application for an unreasonable period of time, to the detriment of the
      Plaintiff.
     Case 3:21-cv-30016-MGM Document 1 Filed 02/08/21 Page 2 of 8




                                 PARTIES

2. Plaintiff, Mohammad Saleem resides in Westfield, Massachusetts.

3. Defendant Denis Riordan is the Director of the Boston field office for
   USCIS and this action is brought against him in his official capacity. He is
   responsible for administration of immigration benefits and services
   including the processing of applications for immigrant visas and asylum
   petitions.

4. Defendant Tracy Renaud is the Director of the U.S. Citizenship and
   Immigration Services (“USCIS “) and is responsible for administration of
   immigration benefits and services including the processing of applications
   for immigrant visas and asylum petitions. The USCIS oversees the activities
   of the individual Service Centers.

5. Defendant Alejandro Mayorkas is the Secretary of the United States
   Department of Homeland Security (“DHS”). He is charged with, among
   other things, administering the USCIS and the implementation and
   enforcement of the Immigration and Nationality Act, 8 USC § 1101 et seq.
   (“INA”). As a result of this position, Secretary Mayorkas has the ultimate
   decision-making authority over all matters alleged in this petition. 8 USC
   § 1103 (a)(1)-(6).

6. Defendant Monty Wilkinson is Attorney General of the United States, and
   this action is brought against him in his official capacity. He is generally
   charged with enforcement of the Immigration and Nationality Act, and is
   further authorized to delegate such powers and authority to subordinate
   employees of the Department of Justice. 8 USC §1103(a). USCIS is an
   agency within the Department of Justice to whom the Attorney General’s
   authority has in part been delegated, and is subject to the Attorney General’s
   supervision.




                             JURISDICTION

7. This is a civil action brought pursuant to 28 U.S.C. § 1361 (“The district
                                      2
     Case 3:21-cv-30016-MGM Document 1 Filed 02/08/21 Page 3 of 8


   courts shall have original jurisdiction of any action in the nature of
   mandamus to compel an officer or employee of the United States or any
   agency thereof to perform a duty owed to the plaintiff.”). Jurisdiction is
   further conferred by 8 U.S.C. § 1329 (jurisdiction of the district courts) and
   28 U.S.C. § 1331 (federal subject matter jurisdiction). The Federal Court had
   subject matter jurisdiction to hear this case as there is a claim that arises
   “under the Constitution, laws, or treaties of the United States,” and is thus
   within the jurisdiction granted to the district courts under 28 U.S.C. § 1331.

8. Jurisdiction is also conferred pursuant to 5 U.S.C. §§ 555(b) and 702, the
   Administrative Procedure Act (“APA”). The APA requires USCIS to carry
   out its duties within a reasonable time. 5 U.S.C. § 555(b) provides that
   “[w]ith due regard for the convenience and necessity of the parties or their
   representatives and within a reasonable time, each agency shall proceed to
   conclude a matter presented to it.” (Emphasis added). USCIS is subject to 5
   U.S.C. § 555(b). See Trudeau v. FTC, 456 F.3d 178, 185 (D.C. Cir. 2006)
   (finding that district court has jurisdiction under the APA, in conjunction
   with 28 U.S.C. § 1331, to review plaintiff’s complaint for declaratory and
   injunctive relief against federal agency); Liberty Fund, Inc. v. Chao, 394 F.
   Supp. 2d 105, 114 (D.D.C. 2005) (“The Administrative Procedure Act
   requires an agency to act ‘within a reasonable time,’ 5 U.S.C. § 555(b), and
   authorizes a reviewing court to ‘compel agency action …unreasonably
   delayed,’ 5 U.S.C. § 706(1).”).

9. Both the regulations and the INA provide numerous examples of duties
   owed by USCIS in the adjustment of status process. 8 U.S.C. § 1103
   provides that “[t]he Secretary of Homeland Security shall be charged with
   the administration and enforcement of this Act and all other laws relating to
   the immigration and naturalization of aliens[.]” (Emphasis added). The Code
   of Federal Regulations provides that “[e]ach applicant for adjustment
   of status . . . shall be interviewed by an immigration officer.” 8 C.F.R. §
   245.6 (emphasis added). The regulations further provide that “the applicant
   shall be notified of the decision of the director and, if the application is
   denied, the reasons for the denial.” 8 C.F.R. § 245.2(a)(5)(i) (emphasis
   added). The language of the statute and the above-cited regulations is
   mandatory, not discretionary, and the Defendants have a clear duty to
   adjudicate the applications for adjustment of status pending before them. See
   Matter of Sealed Case, 151 F.3d 1059, 1063 (D.C. Cir. 1998); see also First
   Federal Savings and Loan Association of Durham v. Baker, 860 F.2d 135,
   138 (4th Cir. 1988).
                                      3
     Case 3:21-cv-30016-MGM Document 1 Filed 02/08/21 Page 4 of 8




   10. As set forth below, the delay in processing the Plaintiff’s properly filed
   application for adjustment of status is unreasonable.


                                    VENUE

10.Venue is proper in this court, pursuant to 28 USC § 1391(e), in that this is an
   action against officers and agencies of the United States in their official
   capacities, brought in the District of Massachusetts, where a substantial part
   of the events or omissions giving rise to the Plaintiff’s claim occurred and
   where Defendants have agents.

                       EXHAUSTION OF REMEDIES

11.The Plaintiff has exhausted his administrative remedies. The Plaintiff has
   provided all necessary information in order for the Defendants to make a
   decision on his application. The Plaintiff is owed a duty – the adjudication
   of his properly filed application to adjust status, which has been duly filed
   with USCIS. Defendants have unreasonably delayed and failed to adjudicate
   the Plaintiff’s application for more than 18 years. The Plaintiff has no other
   adequate remedy available for the harm he seeks to redress – the failure of
   USCIS to process his application to adjust status in a timely manner. To
   date, Plaintiff has been unable to adjust status.

                                     FACTS

12.This action is brought against the Defendants to compel action on the I-485
   application for adjustment of status, case number, LIN0223352884 properly
   filed by the Plaintiff in 2002.

13.Plaintiff was granted asylum in 2001 and applied for adjustment of status on
   this basis. The Plaintiff responded to all requests made by the Defendants,
   including the last response filed in March 2018.

14.The Defendants have improperly withheld action on said applications to the
   Plaintiff’s detriment for over eighteen years.

                               CAUSE OF ACTION

                                       4
     Case 3:21-cv-30016-MGM Document 1 Filed 02/08/21 Page 5 of 8




15.The Plaintiff is entitled to adjust his status to lawful permanent resident
   pursuant to INA § 245. Plaintiff has provided all necessary evidence
   establishing prima facie eligibility for relief. The Defendants have sufficient
   information to determine the Plaintiff’s eligibility for adjustment of status
   pursuant to applicable requirements. Notwithstanding, the Defendant USCIS
   has unreasonably delayed and refused to adjudicate the Plaintiff’s
   application to adjust status has been pending for more than 18 years, thereby
   depriving the Plaintiff of his right to a decision on his immigration status and
   the peace of mind to which he is entitled.

16.The Plaintiffs have been greatly damaged by the failure of Defendants to act
   in accordance with their duties under the law.

      a. The Plaintiff has been deprived of his right to have an adjustment of
         status application adjudicated under the INA§ 245.
      b. The Plaintiff has been denied due process rights under the Fifth
         amendment.
      c. The Plaintiffs have been unable to establish his life in the United
         States with his family.
      d. The Plaintiff has been denied rights as a permanent resident.

17.A mandamus plaintiff must demonstrate that: (i) he or she has a clear right to
   the relief requested; (ii) the Defendant has a clear duty to perform the act in
   question; and (iii) no other adequate remedy is available. Power v. Barnhart,
   292 F.3d 781, 784 (D.C. Cir. 2002); Citizens for Ethics and Responsibility
   in Wash. v. Cheney, 593 F. Supp. 2d 194, 219 (D.D.C. 2009); see also Liu v.
   Novak, 509 F. Supp. 2d 1, 10 (D.D.C. 2007) (holding, in mandamus suit
   alleging unreasonable agency delay, that “‟the statutory duty involved [in
   such cases] …does not specify what course of action shall be taken. Rather,
   regardless of what course it chooses, the agency is under a duty not to delay
   unreasonably in making that choice’”)(quoting Sierra Club v. Thomas, 828
   F.3d 783, 794 (D.C. Cir. 1987)); Aslam v. Mukasey, 531 F. Supp. 2d 736,
   743 (E.D. Va. 2008) (“[T]he Court concludes that CIS has a legal obligation
   to adjudicate Aslam’s petition within a reasonable period of time.”). The
   Plaintiff clearly meets all three of these criteria.

18.The Plaintiff has fully complied with all of the statutory and regulatory
   requirements for seeking adjustment of status, including submission of all
   necessary forms and supporting documents.
                                       5
     Case 3:21-cv-30016-MGM Document 1 Filed 02/08/21 Page 6 of 8




19.The Defendant USCIS has unreasonably failed to adjudicate the Plaintiff’s
   application to adjust status for over 18 years, thereby depriving the Plaintiff
   of his rights under INA § 245. The Defendants, in violation of the
   Administrative Procedures Act, 5 USC § 555(b) and 706(1), are unlawfully
   withholding or unreasonably delaying action on Plaintiffs’ petition and have
   failed to carry out the adjudicative functions delegated to them by law with
   regard to the Plaintiff’s case.

20.The Administrative Procedure Act (APA), also gives a court power to “hold
   unlawful and set aside not only agency action that is ‘arbitrary’ or
   ‘capricious,’ but also agency action that is ‘otherwise not in accordance with
   law’ or is ‘in excess of statutory jurisdiction, authority, or limitations, or
   short of statutory right.’” 5 USC § 706; Cousins v. Sec'y of the United States
   Dep't of Transp., 880 F.2d 603, 608 (1st Cir.1989).

21.The Defendants owe the Plaintiff a duty to adjudicate his adjustment of
   status application, pursuant to the INA and its implementing regulations, and
   have unreasonably failed to perform that duty. See, e.g., Northern States
   Power Co. v. U.S. Dep’t of Energy, 128 F.3d 754, 761 (D.C. Cir. 1997)
   (issuing writ of mandamus to preclude government defendant “from
   excusing its own delay” in complying with a clear statutory obligation). The
   Plaintiff has no alternative means to obtain adjudication of his I-485
   adjustment application and his right to issuance of the writ is “clear and
   indisputable.” Gulfstream Aerospace Corp. v. Mayacamas Corp., 485 U.S.
   271, 289 (1988); see also Power, 292 F.3d at 784; Matter of Sealed Case,
   151 F.3d at 1063 (holding that mandamus is an appropriate remedy
   whenever a party demonstrates a clear right to have an action performed by a
   government official who refuses to act and that no other adequate means to
   attain the relief exist); Liberty Fund, Inc., 394 F. Supp. 2d at 114 (same).

22.The Court’s intervention is appropriate because Defendants have failed to
   act within a reasonable period of time. See, e.g., Sierra Club, 828 F.3d at
   794 (holding that “regardless of what course it chooses, the agency is under
   a duty not to delay unreasonably in making that choice”); Northern States
   Power, 128 F.3d at 760 (“Given DOE‟s repeated attempts to excuse its
   delay … we find it appropriate to issue a writ of mandamus ….”); Liu, 509
   F. Supp. 2d at 9-10 (holding that the APA requires the government to act
   within a reasonable period of time). The Plaintiff has already waited more
                                       6
        Case 3:21-cv-30016-MGM Document 1 Filed 02/08/21 Page 7 of 8


      than 18 years for adjudication of his pending I-485 application, well beyond
      the agency’s own published processing timeframe for such applications.
      This is an unacceptable and unreasonable delay.

   23.Accordingly, the Plaintiff has suffered irreparable harm and has been forced
      to retain the services of an attorney to pursue the instant action. Plaintiff is
      entitled to attorney’s fees pursuant to the Equal Access to Justice Act
      (“EAJA”), 28 U.S.C. § 2412(d)(2).

                                       PRAYER

   24.WHEREFORE, in view of the arguments and authority noted herein,
      Plaintiff respectfully prays that the Defendants be cited to appear herein and
      that, upon due consideration, the Court enter an order:

      (a)    Requiring Defendants to act on Plaintiff’s application and adjust his
             status to permanent resident;

      (b)    Awarding Plaintiffs reasonable attorney’s fees under EAJA; and

      (c)    Granting such other relief at law and in equity as justice may require.



Date:        02/08/2021
Location:    Framingham, MA
                                              Respectfully submitted,
                                              /s/ Saher Macarius, Esq.
                                              Saher Macarius
                                              Law Office of Saher J. Macarius
                                              21 Walsh St.
                                              Framingham, MA 01701
                                              Phone: (508) 879-4443
                                              BBO#567460




                                          7
   Case 3:21-cv-30016-MGM Document 1 Filed 02/08/21 Page 8 of 8


                           EXHIBITS

1. I-485 TRANSFER NOTICE
2. CASE STATUS




                                8
